Citation Nr: 0117041	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-24 228	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from January 1953 to 
April 1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision by 
the RO which denied an increased rating for duodenal ulcer, 
rated 20 percent disabling.

The veteran's representative, in an January 2001 informal 
hearing presentation, asserts that the veteran is entitled to 
service connection for scarring as secondary to the veteran's 
service-connected duodenal ulcer.  This issue has not been 
developed for appellate review and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran's service-connected duodenal ulcer is not 
manifested by anemia or weight loss or recent incapacitating 
episodes averaging 10 days or more in duration at least 4 or 
more times a year.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
recurrent duodenal ulcer have not been met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §  4.114, Diagnostic Code 7305 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from January 1953 to 
April 1955.  His service medical records show that he was 
treated for a duodenal ulcer.

The RO, in a June 1955 rating decision, granted service 
connection for a healed duodenal ulcer and assigned a 
noncompensable rating effective from April 1955.

Outpatient treatment reports dated in 1977 show that the 
veteran was treated for complaints referable to his duodenal 
ulcer.  In a December 1977 rating decision, the RO granted an 
increased rating to 10 percent for the service-connected 
duodenal ulcer.

Medical outpatient treatment reports dated in 1985 and 1986 
as well as a November 1986 VA examination report shows that 
the veteran was treated for flare-ups of his duodenal ulcer.  
Based on the findings of the outpatient treatment reports and 
the VA examination, the RO increased the veteran's rating for 
the service-connected duodenal ulcer to 20 percent, effective 
from June 1985.  The 20 percent rating has remained in effect 
to date.

VA examination reports from 1988 and 1990 continue to show 
that the veteran had an active peptic duodenal ulcer.

When treated by VA in 1998, the veteran complained of 
epigastric burning and he was diagnosed as having peptic 
ulcer disease.  In January 1998, he denied having hematemasis 
or melena.  He stated that he took Maalox and Mylanta with 
good relief.  He stated that his appetite was good.  It was 
reported that a UGI performed in September 1998 showed a 
deformed duodenal bulb with numerous thickened folds, 
consistent with chronic peptic scarring, co-existing 
duodenitis with tiny ulcers suspected.  In December 1998, he 
reportedly had no real improvement on medication.

In January 1999, the veteran filed a claim for an increased 
rating for duodenal ulcer.  In connection with his claim for 
an increased rating, he submitted an outpatient treatment 
report dated in January 1999.  This report shows that the 
veteran reported being treated for peptic ulcer disease in 
1998.  He stated that he had been tried on a number of 
medications.  Physical examination revealed he had mild 
epigastric tenderness.  The assessment was chronic peptic 
ulcer disease.

The veteran underwent VA examination in April 1999.  At that 
time, the veteran stated he had occasional nausea and 
vomiting.  He had no hematemesis, melena, or circulatory 
disturbance after meals.  He reported having chronic 
constipation for which he took medication.  He stated that 
the medication caused diarrhea.  He had no episodes of colic, 
but stated that his abdomen was distended all the time.  He 
stated he had  no anemia and that he had recent weight gain.  
He had very minimal tenderness in the area of the duodenum.  
The examiner noted that the veteran had an upper GI done in 
September 1998 which showed a deformed duodenal bulb with 
numerous thickened folds consistent with chronic peptic 
scarring, coexisting duodenitis, with tiny ulcers suspected.  
The diagnoses were chronic recurrent peptic ulcers with 
intermittent duodenitis and a history indicating that he was 
positive for Helicobacter pylori.

The RO, in a June 1999 rating decision, denied the claim for 
an increased rating for duodenal ulcer, rated 20 percent 
disabling.

A VA outpatient treatment note dated in August 1999 shows 
that the veteran underwent endoscopy.  The test showed mild 
esophagitis.  There was no ulcer diseases and a biopsy showed 
possible Barretts.

Michael Myers, M.D. stated in a letter dated in May 2000 that 
the veteran had a chronic history of peptic ulcer disease for 
which he had taken Zantac.  Dr. Myers related that the 
veteran also had a lot of dental problems which forced him to 
eat a soft diet and that as a result, he had gained a lot of 
weight.  He reported that the veteran was having problems 
losing weight and that such added to his underlying coronary 
heart disease, hypertension and high cholesterol concerns.

The RO received the veteran's substantive appeal in June 
2000.  In his appeal, he stated that he had numerous 
recurrent incapacitating episodes averaging 10 days or more 
at least four or more times a year. 

In July 2000, the RO received medical reports from Dr. Myers 
covering the period of 1998 to 2000.  The reports primarily 
pertained to disabilities other than the veteran's duodenal 
ulcer.  However, in November 1998, it was noted that the 
veteran had an upper GI done at the VA which showed some 
scarring.  In April 1999, it was reported that the veteran 
had gained some weight.

II.  Analysis

Initially, the Board finds that all required notice and 
development action specified by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000), have been complied with during the pendency of this 
appeal.  In this regard, by virtue of the rating decision and 
statement of the case, the veteran and his representative 
were given notice of the information and evidence necessary 
to substantiate his claims.  Moreover, the RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Indeed, it appears that all 
evidence identified has been obtained and associated with the 
claims file.  Specifically, the information and evidence that 
has been associated with claims file consist of the veteran's 
service medical records, postservice medical records, a 
statement from the veteran's treating physician, reports of 
VA rating examinations, and personal statements made by the 
veteran and his representative in support of his claim.  The 
Board is unaware of any additional pertinent evidence, which 
is available in connection with this appeal.  Thus, under the 
circumstances of this case, the VA has satisfied its duties 
to notify and assist the veteran in this case.  Therefore, 
further development and further expending of VA's resources 
is not warranted.  Accordingly, the Board is satisfied that 
all relevant facts have been properly developed and no 
further VA assistance is required to comply with the duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub.L. No. 
106-475, 114 Stat. 2096 (2000) (hereinafter, "VCAA"), 
including new 38 U.S.C.A. § 5103A.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Under Diagnostic Code 7305, moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations, warrants a 20 percent evaluation.  
Moderately severe duodenal ulcer, which is less than severe 
but with impairment of health manifested by anemia and weight 
loss, or with recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year, 
warrants a 40 percent evaluation.

The record shows that in September 1998 an upper 
gastrointestinal series revealed the veteran had a deformed 
duodenal bulb and co-existing duodenitis with tiny ulcers 
suspected.  However, the Board observes that an August 1999 
endoscopy revealed that the veteran had no ulcer disease.  
The Board notes that examination reports in 1998 and 1999 
show minimal symptoms pertaining to a duodenal ulcer.  The 
reports show that the veteran had no hematemesis, melena or 
circulatory disturbance after meals.  The reports also show 
that the veteran denied being anemic and stated that he 
actually had recently gained weight.  The veteran's major 
complaints involve having occasional nausea and vomiting, 
constipation, and tenderness in the duodenal area.  He also 
claimed that his abdomen was distended.  The recent physical 
objective findings as well as the veteran's complaints on 
examination fail to meet the criteria for the next higher 
rating of 40 percent.  Moreover, although alleged by the 
veteran, the medical reports from 1998 and 1999 do not show 
that the veteran had recurrent incapacitating episodes of 
moderately severe duodenal ulcer symptoms which averaged 10 
days or more in duration for at least 4 or more times a year.  
It is noteworthy that an August 1999 endoscopy report 
reflects that the veteran does not currently have a duodenal 
ulcer.  Under the circumstances in the instant case, the 
Board must find that the preponderance of the evidence is 
against the claim for increase; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b) as amended by VCAA, § 3 (to be codified at 
38 U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An increased rating for duodenal ulcer is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

